Exhibit i Consent of Independent Registered Public Accounting Firm The Board of Directors and Shareholders American Fidelity Dual Strategy Fund, Inc: We consent to the use of our report dated February 11, 2013 for American Fidelity Dual Strategy Fund, Inc. included herein, the reference to our firm under the heading “FINANCIAL HIGHLIGHTS” in the Prospectus, and the reference to our firm under the heading“Independent Registered Public Accounting Firm; Legal Counsel” in the Statement of Additional Information on Form N-1A. KPMG LLP Oklahoma City, Oklahoma April 26, 2013
